              Case 2:18-cv-00589-BSJ Document 26 Filed 02/11/19 Page 1 of 1
                                                                                                  FILED
                                                                                           2019 FEB 11 AM 9:32
                                                                                                 CLERK
                                                                                           U.S. DISTRICT COURT
                                          UNITED STATES DISTRICT COURT
                                                DISTRICT OF UTAH


Mercedes Heaps,
      Plaintiff
                                                                 ORDER FOR PRO HAC VICE ADMISSION
v.

Chad Rasmussen, LLC dba Alpina Legal
and Cascade Collections, LLC,
      Defendant                                                  Case Number 2: l 8-cv-00589-BSJ




       It appearing to the Court that Petitioner meets the pro hac vice admission requirements of DUCiv

R 83-1.l(d), the motion for the admission pro hac vice of David N. McDevitt in the United States District

Court, District of Utah in the subject case is GRANTED .




                   .,.-I\
Dated: this
          ~~~-
              //            day of   1f<1\.,""'•"""(I , 20 l'l
                                                          ~~-
